Citation Nr: 1523008	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin condition (to include dermatitis, lesions, moles, rashes, and sores), to include as due to herbicide exposure.

2.  Entitlement to service connection for melanoma, to include as due to herbicide exposure.

3.  Entitlement to service connection for kidney stones, to include as due to herbicide exposure.

4.  Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as due to herbicide exposure.

5.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from July 1965 to October 1968.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2013 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the listed claims for service connection.  The Rating Decision also denied entitlement to service connection for ischemic heart disease (IHD) with coronary infarct (heart attack).  However, a March 2015 Decision Review Officer (DRO) decision granted service connection for coronary artery disease (claimed as IHD), and assigned a 30 percent disability evaluation effective August 31, 2010.  Hence, that issue is not now before the Board.  

The Veteran testified before a DRO at a hearing held at the RO in January 2015.  A transcript of the hearing has been associated with the Veteran's file.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.




FINDINGS OF FACT

1.  During his January 2015 DRO hearing, prior to the promulgation of a decision by the Board, the Veteran's attorney indicated that the Veteran was withdrawing his appeal as to the claims for entitlement to service connection for kidney stones, BPH, and bladder cancer (all to include as due to herbicide exposure).  

2.  The Veteran served near the perimeter of the Korat Air Force Base in Thailand and is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

3.  The Veteran's reported skin condition (to include dermatitis, lesions, moles, rashes, and sores) is not causally or etiologically related to any disease, injury, or event in service, to include as due to herbicide exposure.

4.  The Veteran's diagnosed melanoma is not causally or etiologically related to any disease, injury, or event in service, to include as due to herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal as to the claims for entitlement to service connection for kidney stones, BPH, and bladder cancer, to include as due to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for service connection for a skin condition (to include dermatitis, lesions, moles, rashes, and sores ), also claimed as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

3.  The criteria for service connection for melanoma, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims for Entitlement to Service Connection for Kidney Stones, BPH, and Bladder Cancer (All to Include as Due to Herbicide Exposure).  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, during the January 2015 DRO hearing, the Veteran's attorney stated that the Veteran wished to withdraw the issues of entitlement to service connection for kidney stones, BPH, and bladder cancer (all to include as due to herbicide exposure).  Specifically, counsel stated "we would also like further development of his melanoma . . . skin conditions, but the other claims that he had submitted, those being for bladder cancer, prostatic hypertrophy, and kidney stones . . . we will sign a form today that withdraws those from further consideration so that we can limit your . . . your work and your attention to the medical conditions that truly disable [the Veteran]."  (Hearing Transcript, Page 5).  

Because the Veteran has withdrawn his appeal regarding the issues of entitlement to service connection for kidney stones, BPH, and bladder cancer (all to include as due to herbicide exposure), there is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, said issues are dismissed.  

II. VA's Duties to Notify and Assist (Claims for Service Connection for Skin Condition and Melanoma, to Include as Due to Herbicide Exposure).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473, 484-85 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

A notice letter issued in November 2011 (prior to the initial denial of the Veteran's claims in February 2013)  fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate his claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.  

The Veteran was afforded a VA examination in February 2015. The cited examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Viewed as a whole, the examination report and rendered medical opinion reflects that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, and were supported by adequate rationales. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

III. Service-Connection-Applicable Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires:  (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Veteran's skin conditions (to include dermatitis, lesions, moles, rashes, and sores) are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not for application.  Walker, 708 F.3d at 1336-38.  However, malignant melanoma (as malignant tumors) constitutes a chronic disease pursuant to 38 C.F.R. § 3.309(a) and the chronicity provisions of 38 C.F.R. § 3.303(b) are for application.  Id.  

A veteran who served in the Republic of Vietnam during the Vietnam era (January 9, 1962, to May 7, 1975) is presumed to have been exposed to certain herbicide agents (i.e., Agent Orange).  In the case of such a veteran, service connection for the asserted disorder for which such a presumption has been established will be presumed if manifested within the applicable presumptive period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

However, exposure to such herbicides is also presumed for veterans who served in specific units along the Korean DMZ from April 1968 to August 1971 and, as is relevant here, for veterans in specific specialties at certain Royal Thai Air Force Bases (RTAFBs) during the Vietnam Era.  The majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  

If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See VA Adjudication and Procedure Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

Here, in the March 2015 DRO decision, the RO acknowledged that the Veteran was exposed to herbicides while serving in Thailand because he was on the perimeter of the Korat Air Force Base and thus exposed to Agent Orange as part of his MOS of aircraft radio repair, as he was in the flight line of the Korat RTAFB.  See also service personnel record indicating service at Korat RTAFB beginning October 23, 1967.  It was as a result of this finding that he was granted service connection for coronary artery disease.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Melanoma (or any other skin cancer), in addition to the Veteran's skin conditions (to include dermatitis, lesions, moles, rashes, and sores) are not on the presumptive list of diseases associated with herbicide exposure.  38 C.F.R. § 3.309(e).  

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list, including skin cancer.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this section 3.309(e) presumption, regardless of whether he was exposed to herbicides in service.  Id.  This is so because neither melanomas, dermatitis, lesions, moles, rashes, nor skin sores is on the list of presumptive conditions associated with exposure to Agent Orange or other herbicides.  Rather, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), and he is not, other than the coronary artery disease, which has already been awarded service connection.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Therefore, it cannot be presumed he has melanomas, dermatitis, lesions, moles, rashes, or skin sores as a result of exposure to herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection for a skin disorder with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases such as this one which involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock, 10 Vet. App. at 162-64.  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

IV. Pertinent Evidence

STRs do not indicate any in-service treatment for either a skin disorder or melanoma.  During the September 1968 service separation examination, the Veteran's skin was found to be clinically normal.  On an associated report of medical history, he denied any skin diseases.  

These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S:  AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987) (pages 245-46) (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

An October 2006 dermatopathology report from Gulf Coast Dermatopathology diagnosed a superficial spreading melanoma (level IV, depth 15.0 millimeters) with intrafollicular invasion; no ulceration, regression, neurovascular involvement or microsatelliosis present.  The pathology report was revised the next month to correct the depth to 1.5 millimeters.  

Upon new patient evaluation in November 2006 at the Mitchell Cancer Institute of the University of South Alabama, a punch biopsy of the scalp revealed a superficial spreading melanoma.  Excision of the melanoma with a split-thickness skin graft was recommended, as was a sentinel lymph node mapping procedure of the neck.  Later that month, a wide local excision of scalp melanoma, sentinel lymph node biopsy of the right neck, split-thickness skin graft to the right scalp, with the donor site from the left thigh, was performed.  The surgical pathology report diagnosed:  (1) sentinel lymph node from the right posterior auricular region, negative for metastatic melanoma; (2) right cervical lymph node # 1 (sentinel lymph node), negative for metastatic melanoma; (3) right cervical lymph node # 2 (sentinel lymph node), negative for metastatic melanoma; and (4) skin from scalp, wide excision: residual melanoma in-situ with adnexal extension; negative for invasive melanoma.  Follow-up evaluation by the Mitchell Cancer Institute in May 2007, November 2007, and November 2008 showed the Veteran to be doing well, with no evidence of tumor recurrence.  

An October 2009 surgical pathology report from the University of South Alabama diagnosed a malignant melanoma of the back measuring 0.4 millimeters in thickness.  

Records from the Mobile Infirmary Medical Center of Mobile, Alabama dated in December 2009 show an excision of melanoma from the back with multi-layer closure was performed.  The surgical pathology report diagnosed skin from back, wide local excision:  evolving scar formation consistent with prior surgical intervention, negative for residual atypical melanocytic proliferation, seborrheic keratosis.  The Veteran was reported to be doing well later in December 2009.  Follow-up evaluation in March 2010 indicated a little trouble with the wound healing, but no new lesions or adenopathy.  June 2010 evaluation showed the back wound to be well-healed, with no palpable adenopathy and no other lesions of concern.  

Private treatment records from Dr. Charles Behlen dated from March 1997 to July 2011 include:  a March 1997 complaint of sores on the face; a July 1997 complaint of a mole on the scalp which got caught on the Veteran's comb; a December 1998 complaint of a skin rash, which upon examination revealed a red scaly lesion on the hands; a September 2001 complaint of skin sores; complaints of sores on the face in January 2007;  a flare-up of dermatitis of the hand and legs in October 2009; and complaints of a red scalp lesion in September 1999, December 2001, October 2002, April 2004, December 2004, August 2005, and July 2011. 

During his January 2015 DRO hearing, the Veteran testified that he had had various skin disorders since service, to include moles and melanomas.  He requested a VA examination be given him, to determine if any skin disorder or melanoma was due to Agent Orange exposure.  (Hearing Transcript, Pages 6-7).  

The Veteran was afforded a VA skin diseases examination in January 2015.  The examining physician indicated that he reviewed the claims file, and noted a diagnosis of melanoma in 2006.  The Veteran reported no scarring or disfigurement of the head, face, or neck, no systemic manifestations, and no debilitating episodes due to a skin disorder.  Physical examination revealed no listed visible conditions (urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis) and no exposed body areas affected.  Surgery was noted for a malignant neoplasm (removal of melanoma from the scalp in November 2006, and removal of melanoma from the mid-back in December 2009).  The Veteran did not experience any residual conditions or complications due to the neoplasms, and no other pertinent physical findings were noted.  The skin conditions were found not to impact the Veteran's ability to work.  The examiner concluded that the Veteran's skin condition and melanoma were less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale was that it was less likely that skin rash and melanoma were a result of Agent Orange exposure, but more a result of prolonged sun exposure living in the South and having a fair complexion.  The Board finds the January 2015 VA examiner's opinion probative and persuasive.  

V. Analysis-Entitlement to Service Connection for Melanoma and for a Skin Condition (to Include Dermatitis, Lesions, Moles, Rashes, and Sores (to Include as Due to Herbicide Exposure)

As discussed above, while the Veteran's various skin conditions may not be presumed to be related to herbicide exposure pursuant to 38 C.F.R. § 3.309(e), he may still establish service connection on a direct basis.  See Combee, 34 F.3d at 1043.  

Notably, the STRs are silent for a skin condition or melanoma.  Thus, they provide evidence against a finding of chronic symptoms of such disorders during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

Furthermore, the Veteran did not seek treatment for a skin condition until March 1997, when he was seen for complaint of sores on the face.  This was nearly 30 years following the Veteran's separation from service in 1968.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Finally, the Veteran is competent to report symptoms of skin cancer (melanoma) and skin disorders, and lay persons are competent to provide opinions on some medical issues.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the January 2015 VA examiner's opinion is more probative than any provided by the Veteran.  The examiner, as a medical professional, has experience, expertise, and education that the Veteran, as a layperson, is not shown to have.  As such, the VA examiner's opinion is more probative than the one provided by the Veteran. There are no other opinions of record that address the etiology of the Veteran's skin cancer (melanoma) and skin condition (to include dermatitis, lesions, moles, rashes, and sores).

Taking into account the foregoing, the Board finds that the most probative evidence supports a finding that service connection is not warranted for either melanoma or a skin condition (to include dermatitis, lesions, moles, rashes, and sores), to include as due to herbicide exposure.  Therefore, the Board concludes that the preponderance of the evidence is against the claims.  Since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

The appeal as to the issues of entitlement to service connection for kidney stones, BPH, and bladder cancer (all to include as due to herbicide exposure) is dismissed.  

Entitlement to service connection for a skin condition (to include dermatitis, lesions, moles, rashes, and sores), to include as due to herbicide exposure, is denied.

Entitlement to service connection for melanoma, to include as due to herbicide exposure, is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


